United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-2119
                         ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                               Steven Dale Robinson

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                          Submitted: September 30, 2015
                             Filed: October 9, 2015
                                 [Unpublished]
                                 ____________

Before LOKEN, BOWMAN, and MURPHY, Circuit Judges.
                          ____________

PER CURIAM.

      Steven Robinson appeals the within-Guidelines-range sentence that the district
     1
court imposed after he pleaded guilty to a federal bank robbery charge. His counsel


         1
      The Honorable Greg Kays, Chief Judge, United States District Court for the
Western District of Missouri.
has moved to withdraw, and in a brief filed under Anders v. California, 386 U.S. 738
(1967), counsel challenges the substantive reasonableness of the sentence.

       Upon careful review, we conclude that the sentence is not substantively
unreasonable. See United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en
banc) (abuse-of-discretion review); see also United States v. Callaway, 762 F.3d 754,
760 (8th Cir. 2014). Further, having independently reviewed the record pursuant to
Penson v. Ohio, 488 U.S. 75 (1988), we find no nonfrivolous issues.

      The judgment is affirmed, and we grant counsel’s motion to withdraw.
                      ______________________________




                                         -2-